DETAILED ACTION
This office action is in response to the amendments/remarks filed on 02/09/2021. Claims 1, 5, 7-10 are pending; claim 1, 5, 7, 10 have been amended.

		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
The previous objection to the specification has been withdrawn in light of the amendment to the specification. 
Allowable Subject Matter
Claims 1, 5, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record alone or in combination neither discloses nor renders obvious a torque converter; specifically, “the holding member is a holding band having an annular shape, the holding band made of iron, the holding band provided on the holding surface as an outer peripheral surface of the turbine core” and in combination with the remaining structure of claim 1. 

The prior art of record alone or in combination neither discloses nor renders obvious  a torque converter; specifically, “wherein the turbine core includes first and second engaging portions, the first and second engaging portions provided thereon so .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        




/LILLIAN T NGUYEN/Examiner, Art Unit 3659